Spina, J.
(concurring, with whom Cowin and Sosman, JJ., join). In these companion cases, eight nonresident same-sex couples1 (couples) and thirteen municipal clerks (clerks) (collectively, plaintiffs) have challenged the constitutionality of G. L. c. 207, §§ 11 and 12, as well as the interpretation and enforcement of these statutory provisions to prohibit the issuance of Massachusetts marriage licenses to nonresident same-sex couples. The backdrop for their challenges is our decision in Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003). A judge in the Superior Court denied the plaintiffs’ motions for preliminary injunctions to bar the ongoing enforcement of §§ 11 and 12, and we allowed the defendants’ application for direct appellate review.2 For the reasons that follow, I conclude that the plaintiffs’ motions for preliminary injunctions were properly denied.
*3531. Statutory framework. General Laws c. 207, the marriage licensing statute, controls entry into civil marriage in this Commonwealth. As a preliminary matter, I set forth those statutory provisions that will be pertinent to the ensuing discussion. Sections 11 and 12, were first enacted by St. 1913, c. 360, as part of the Uniform Marriage Evasion Act.3
General Laws c. 207, § 11, directed at who may not marry in Massachusetts, provides as follows:
“No marriage shall be contracted in this commonwealth by a party residing and intending to continue to reside in another jurisdiction if such marriage would be void if contracted in such other jurisdiction, and every marriage contracted in this commonwealth in violation hereof shall be null and void.”
General Laws c. 207, § 12, directed at the responsibilities of municipal clerks, provides as follows:
“Before issuing a license to marry a person who resides and intends to continue to reside in another state, the officer having authority to issue the license shall satisfy himself, by requiring affidavits or otherwise, that such person is not prohibited from intermarrying by the laws of the jurisdiction where he or she resides.”
General Laws c. 207, § 13, directed at the construction of §§ 11 and 12, provides as follows:
“The . . . preceding sections shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact like legislation.”
2. Factual and procedural background. To marry in Massachusetts, all applicants for a certificate of intention of mar*354riage, commonly known as a marriage license, must complete a written notice of intention of marriage (notice) on forms provided by the registrar of vital records and statistics (registrar), and submit it to the clerk or registrar of any city or town in the Commonwealth, along with the appropriate fee.4 See G. L. c. 207, §§ 19, 20. The notice shall include “a statement of absence of any legal impediment to the marriage, to be given before such town clerk under oath by both of the parties to the intended marriage.” Id. at § 20. The applicants also shall provide the clerk with the residence address of both parties. See id.
On or after the third day from the filing of the notice (or sooner if the time period has been waived by a judge), the clerk shall deliver the marriage license to the parties. See id. at §§ 19, 28, 30. Then, an authorized officiant may solemnize the marriage. See id. at §§ 28, 38-39. After solemnization, the officiant completes the portion of the license setting forth the time and place of the ceremony, signs it, and returns it to the clerk who issued it. See id. at § 40. The clerk records the marriage in the appropriate registry, transmits the original record of the marriage and all documentary evidence to the registrar, and retains a certified copy of the license. See G. L. c. 46, §§ 1-2, 17A. The Commissioner of Public Health (commissioner) binds the marriage records with indexes thereto and retains their custody. See G. L. c. 111, § 2.
To provide guidance to applicants as to what constitutes a “legal impediment” to marriage, clerks must display, in a conspicuous location, a printed notice of the prohibitions to marriage in Massachusetts, provided to them by the commissioner and the registrar. See G. L. c. 207, § 37. See also G. L. c. 17, § 4 (pertaining to responsibilities of registrar). The notice specifically incorporates the language of G. L. c. 207, § 11. The *355registrar has also issued to clerks a guide setting forth legal impediments to marriage in the fifty States, the District of Columbia, and various territories of the United States. The clerks were informed by the registrar that they should not issue a marriage license to an applicant if, based on a comparison between the factual information set forth on the notice and the list of legal impediments to marriage, there is an impediment to the applicant marrying in Massachusetts or in the applicant’s home State.
Beginning on May 17, 2004, the date this court’s decision in Goodridge v. Department of Pub. Health, supra, became effective, municipal clerks in several cities and towns began to receive notices of intention of marriage from nonresident same-sex couples. Five of the couples herein received licenses and had their marriages solemnized. Three of the couples were denied marriage licenses. The office of the Attorney General contacted those cities and towns where the marriage licenses had been issued, instructed them to cease and desist from issuing such licenses, and directed their attention to G. L. c. 207, § 50, setting forth the penalties for noncompliance with G. L. c. 207, §§ 11 and 12. In response, the clerks at issue stopped accepting notices from nonresident same-sex couples.
On June 18, 2004, the couples brought an action against the Department of Public Health, the commissioner, the registry of vital records and statistics, and the registrar (collectively, the defendants),5 seeking declaratory and injunctive relief and relief in the nature of mandamus. The couples claimed that the defendants’ enforcement of § 11 and 12 to deny marriage licenses to nonresident same-sex couples violated the due process and equal protection provisions of the Massachusetts Constitution and violated the privileges and immunities clause of the United States Constitution, art. TV, § 2. They further alleged that the defendants improperly construed the meaning of §§ 11 and 12 to deny marital rights to nonresident same-sex couples from States that have not declared such marriages void. Finally, the couples asserted that the commissioner failed to *356execute her duty to bind and index the marriage licenses already issued to nonresident same-sex couples, in violation of G. L. c. 111, § 2.
The couples then filed a motion for a prehminary injunction, seeking a declaration that G. L. c. 207, § 11, was unconstitutional, that the defendants were enjoined from enforcing it with respect to nonresident same-sex couples, and that the defendants were required to process notices from such couples as they were filed. A judge in the Superior Court denied the couples’ motion, stating that they had failed to make the requisite showing of a likelihood of success on the merits of their claims.6 While noting that § 11 appeared to violate the “spirit” of Goodridge v. Department of Pub. Health, supra, the judge concluded that the couples had not demonstrated that § 11 had been enacted or was being enforced to discriminate against nonresident same-sex couples.
On June 18, 2004, the clerks, in their official capacities, brought an action against the Attorney General, the commissioner, and the registrar, seeking declaratory and injunctive relief. The clerks alleged that they were being compelled to selectively enforce G. L. c. 207, §§ 11 and 12, in a manner that impermissibly discriminated against nonresident same-sex couples. They sought to enjoin the defendants from prosecuting them under G. L. c. 207, § 50, or from otherwise requiring that they enforce the provisions of §§ 11 and 12. The clerks also sought a declaration that §§ 11 and 12 were unconstitutional as applied to nonresident same-sex couples.
The clerks then filed a motion for a preliminary injunction, seeking to prevent the enforcement of §§ 11 and 12 and to bar the defendants from taking punitive action against them under § 50. On August 10, 2004, the clerks amended their complaint to clarify that they were bringing their action in both their individual and official capacities. A judge in the Superior Court denied the clerks’ motion for a preliminary injunction, concluding that they lacked standing, in their official capacities, to challenge the constitutionality of State statutes. The clerks subsequently filed a motion for reconsideration in light of the *357filing of their amended complaint. The judge denied the motion on the grounds that, even if the clerks had standing, they, like the couples, would be unable to demonstrate a likelihood of success on the merits of their claims, and the clerks had failed to show any imminent irreparable harm for which they would be entitled to a preliminary injunction.
3. Standard of review. The focus of appellate review of the denial of a motion for a preliminary injunction is “whether the judge applied proper legal standards and whether there was reasonable support for [her] evaluation of the factual questions.” Hull Mun. Lighting Plant v. Massachusetts Mun. Wholesale Elec. Co., 399 Mass. 640, 642 (1987), citing Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 615 (1980). “Where there is no dispute regarding the facts of the case and no credibility determinations on which we would defer to the judge, we draw our own conclusions from the evidence in the record.” Siemens Bldg. Techs., Inc. v. Division of Capital Asset Mgt., 439 Mass. 759, 762 (2003). A party seeking a preliminary injunction must show that (1) success is likely on the merits; (2) irreparable harm will result from denial of the injunction; and (3) the risk of irreparable harm to the moving party outweighs any similar risk of harm to the opposing party. See Packaging Indus. Group, Inc. v. Cheney, supra at 616-617. When a party seeks to enjoin governmental action, the judge is “required to determine that the requested order promotes the public interest, or, alternatively, that the equitable relief will not adversely affect the public.” Commonwealth v. Mass. CRINC, 392 Mass. 79, 89 (1984). See Loyal Order of Moose, Inc., Yarmouth Lodge # 2270 v. Board of Health of Yarmouth, 439 Mass. 597, 601 (2003). When the judge’s decision is predicated solely on documentary evidence, an appellate court may draw its own conclusions from the record. See Packaging Indus. Group, Inc. v. Cheney, supra at 616.
4. Statutory construction of G. L. c. 207. The couples contend that, by the specific terms of G. L. c. 207, §§ 11 and 12, only persons residing in States where their marriage is expressly declared “void” are precluded from marrying in Massachusetts. They assert that persons residing in States where same-sex marriage is “prohibited,” or where the law is silent on the marriage *358eligibility of same-sex couples, are not similarly precluded from marrying in this Commonwealth. Within the statutory framework of G. L. c. 207, the couples interpret § 11 as the substantive “reverse evasion” provision, and § 12 as merely the enforcement mechanism of § 11. They argue that there is no logical basis for expanding the reach of § 11 by giving substantive force to § 12. Accordingly, the couples contend that the word “prohibited” in § 12 must not be interpreted in such a way as to deny all nonresident same-sex couples the right to marry in Massachusetts. I disagree with the couples’ narrow reading of §§ 11 and 12, and I conclude that the effect of those statutory provisions is to preclude all nonresident same-sex couples from marrying in Massachusetts, except to the extent that such marriages are not prohibited in their States of domicil.
General Laws c. 207 serves both a gatekeeping and a record-keeping function. See Goodridge v. Department of Pub. Health, 440 Mass. 309, 317-318 (2003). The focus here is on the statute’s gatekeeping function because the couples have claimed that, pursuant to the statute, nonresident same-sex couples are being denied entrance to the institution of marriage. While the gatekeeping provisions of G. L. c. 207 are not extensive, they do establish minimum qualifications for obtaining a marriage license. Id. at 317.
“A fundamental tenet of statutory interpretation is that statutory language should be given effect consistent with its plain meaning and in light of the aim of the Legislature unless to do so would achieve an illogical result.” Sullivan v. Brookline, 435 Mass. 353, 360 (2001). Courts must ascertain the intent of a statute from all its parts and from the subject matter to which it relates, and courts must interpret the statute so as to render the legislation effective, consonant with reason and common sense. See Champigny v. Commonwealth, 422 Mass. 249, 251 (1996); Pentucket Manor Chronic Hosp., Inc. v. Rate Setting Comm’n, 394 Mass. 233, 240 (1985); Tilton v. Haverhill, 311 Mass. 572, 577-578 (1942). The provisions of G. L. c. 207 “must be construed, where capable, so as to constitute a harmonious whole consistent with the legislative purpose.” Labor Relations Comm’n v. Selectmen of Dracut, 374 Mass. 619, 624 (1978), quoting Chief of Police of Dracut v. Dracut, 357 Mass. 492, *359499 (1970). See Polaroid Corp. v. Commissioner of Revenue, 393 Mass. 490, 497 (1984) (“words of a statute must be construed in association with other statutory language and the general statutory plan”). Thus, harmony and consistency within the statutory scheme set forth in G. L. c. 207 necessitate reading §§11 and 12 together. See LeClair v. Norwell, 430 Mass. 328, 333 (1999) (statutory language not read in isolation).
Massachusetts follows the general rule that the validity of a marriage is governed by the law of the State where the marriage is contracted.7 See Damaskinos v. Damaskinos, 325 Mass. 217, 219 (1950). See also Ex parte Suzanna, 295 F. 713, 715 (D. Mass. 1924). When a person domiciled in another State comes to Massachusetts with the intent to marry, that person’s ability to enter into a valid marriage contract, in the first instance, is governed by G. L. c. 207, §§ 11 and 12, which, in turn, mandate that the Commonwealth look to the marriage laws of the person’s domiciliary State. The language of § 12 is plain and unambiguous that a municipal clerk, who is vested with the authority to issue or deny a marriage license, see G. L. c. 207, §§ 20, 28, 35, must be satisfied that the applicant “is not prohibited from intermarrying” by the laws of the applicant’s home State.
One such prohibition is described in the narrow and specific language of § 11. The applicant is a nonresident who plans to continue residing outside Massachusetts, and the marriage would be “void” if contracted in the applicant’s home State. See, e.g., Me. Rev. Stat. Ann. tit. 19-A, §§ 701, 751 (West 1998) (persons of same sex may not contract marriage and such marriage, if solemnized in Maine, is void). In other words, the relevant statutory language of the applicant’s home State explicitly provides that particular marriages are “void.”8 Under Massachusetts law, not only are such marriages not to be contracted in the first place, *360but to the extent that such marriages may be erroneously contracted, either intentionally or unintentionally, they are considered “null and void” in Massachusetts and everywhere else. G. L. c. 207, § 11.
A marriage that would be “void” if contracted in the applicant’s home State is not, however, the only prohibition that would preclude the issuance of a Massachusetts marriage license to a nonresident. An applicant may be prohibited from intermarrying by the laws of the applicant’s home State because of a variety of other statutory legal impediments to marriage, including age, consanguinity or affinity, mental incompetence, or the fact that both parties are the same sex.9 In essence, marriages *361that are defined by State statutes as “void” constitute a specific category of marriages that are prohibited under G. L. c. 207.10
Beyond statutory prohibitions to marriage, the issue whether an applicant for a marriage license in Massachusetts is “prohibited from intermarrying by the laws of the jurisdiction where he or she resides,” G. L. c. 207, § 12, may be resolved by consideration of the common law of the applicant’s home State, which is continually evolving. In Massachusetts, for example, the court opined in Goodridge v. Department of Pub. Health, 440 Mass. 309, 343 (2003), that “established principles of jurisprudence empower!] a court to refine a common-law principle in light of evolving constitutional standards.” Accordingly, this court refined the common-law definition of civil marriage to mean “the voluntary union of two persons as spouses, to the exclusion of all others.” Id. To the extent that the statutes of an applicant’s home State may be silent or ambiguous on the issue of same-sex marriage, it is the common law of that State that becomes determinative of whether such applicant is prohibited from intermarrying by the laws of the applicant’s home State. See, e.g., Samuels v. State Dep’t of Health, 29 A.D.3d 9 (N.Y. 2006) (concluding that *362New York domestic relations law constitutional to extent it prohibits issuance of marriage licenses to same-sex couples); Seymour v. Holcomb, 26 A.D.3d 661 (N.Y. 2006) (concluding that Legislature intended marriage to be between one man and one woman); Hernandez v. Robles, 26 A.D.3d 98 (N.Y. 2005) (concluding that New York domestic relations law, which limits civil marriage to opposite-sex couples, does not violate due process and equal protection provisions of State Constitution); Langan v. St. Vincent’s Hosp. of N.Y., 25 A.D.3d 90 (N.Y. 2005) (surviving partner of same-sex civil union not entitled to bring wrongful death action as “surviving spouse”); Matter of Estate of Cooper, 187 A.D.2d 128, 132 (N.Y.), appeal dismissed, 82 N.Y.2d 801 (1993) (“surviving spouse” entitled to claim right of election against decedent’s will does not include same-sex life partner).
My interpretation of G. L. c. 207, §§ 11 and 12, is supported by the language of G. L. c. 207, § 50, which provides:
“Any official issuing a certificate of notice of intention of marriage knowing that the parties are prohibited by [§ 11] from intermarrying, and any person authorized to solemnize marriage who shall solemnize a marriage knowing that the parties are so prohibited, shall be punished by a fine of not less than one hundred or more than five hundred dollars or by imprisonment for not more than one year, or both” (emphasis added).
The language of § 50 reinforces my construction of §§ 11 and 12 that marriages explicitly deemed “void” pursuant to § 11 constitute one specific category of marriages that are prohibited under G. L. c. 207. Given this specific and limiting reference to § 11 in § 50, the statute is clear that the penalties imposed by § 50 are not applicable to the erroneous issuance of a marriage license where the marriage is generally prohibited under § 12.11
Such interpretation of §§ 11 and 12 is further bolstered by *363the fact that the 1913 statute was entitled “An Act to make uniform the law relating to marriages in another state or country in evasion or violation of the laws of the state of domicile.” St. 1913, c. 360. This title suggests that the statute broadly precludes the issuance of a marriage license in Massachusetts where the proposed marriage would be in violation of the laws of the domicil State, either because it is expressly deemed “void,” or because it is prohibited by constitutional amendment, by the common law, or by State statutory language to the effect that such marriage is not permitted, not recognized, not valid, or the like. See Commissioner of Corps. & Taxation v. Chilton Club, 318 Mass. 285, 292 (1945) (title is “a part of the act, and resort may be had to it as an aid in [its] interpretation”). See also Kerins v. Lima, 425 Mass. 108, 114 (1997) (same). My analysis of §§ 11 and 12 also satisfies the mandate of G. L. c. 207, § 13, to “make uniform the law of those states which enact like legislation.” By concluding that §§ 11 and 12, taken together, as they must, preclude the issuance of a marriage license to any nonresident same-sex couple who would be prohibited from marrying in their home State, the uniformity of those States’ laws that, to date, have prohibited same-sex marriage is preserved.
It is not the province of this court to dictate to other States how to construe their own specific statutes and public policy when confronted with the issue whether to recognize a same-sex marriage performed in Massachusetts. I only purport to analyze our own statutes, bearing in mind that, in doing so, the settled law of other jurisdictions must be considered. If other jurisdictions choose to recognize same-sex marriage, either by way of legislative enactment or under the common law, this opinion will serve as a blueprint for nonresident same-sex couples to know whether a municipal clerk in this Commonwealth can properly issue them a marriage license.12 I conclude that the couples will be unable to demonstrate a likeli*364hood of success on the merits of their statutory construction claim.13
5. Due process and equal protection analysis. The couples contend that the Commonwealth’s enforcement of G. L. c. 207, §§ 11 and 12, to prohibit the issuance of marriage licenses to nonresident same-sex couples, violates their due process and equal protection rights under arts. 1, as amended by art. 106 of the Amendments, 6, 7, and 10 of the Massachusetts Declaration of Rights.14 They argue that such enforcement is inconsistent *365with the principles and protections articulated in Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003), and Opinions of the Justices, 440 Mass. 1201 (2004), which, they continue, are applicable to all persons within the Commonwealth, not only those who are residents. Moreover, the couples assert that the Commonwealth is hiding behind the legislative authority conferred by §§ 11 and 12 to improperly impose the discriminatory marriage laws of other States on couples who come to Massachusetts to wed. They contend that §§ 11 and 12 were resurrected and implemented with renewed vigor in the aftermath of the Goodridge decision purposely to discriminate against nonresident same-sex couples and that, while §§ 11 and 12 may appear to be facially neutral, their application has a disparate impact on these couples, violating their right to equal protection under the law.
Analysis of the couples’ constitutional challenges begins with consideration of the appropriate standard of review, recognizing that in matters of domestic relations, including marriage, the concepts of due process and equal protection often overlap.15 See Goodridge v. Department of Pub. Health, supra at 320, and *366cases cited. Where a statute either burdens the exercise of a fundamental right protected by our State Constitution, or discriminates on the basis of a suspect classification, the statute is subject to strict judicial scrutiny. See Blixt v. Blixt, 437 Mass. 649, 655-656, 660-661 (2002), cert. denied, 537 U.S. 1189 (2003) (fundamental right); Lowell v. Kowalski, 380 Mass. 663, 666 (1980) (sex-based classification). See also Goodridge v. Department of Pub. Health, supra at 330. A fundamental right is one that is “objectively, ‘deeply rooted in this Nation’s history and tradition,’ [Moore v. East Cleveland, 431 U.S. 494, 503 (1977) (plurality opinion),] . . . and ‘implicit in the concept of ordered liberty,’ such that ‘neither liberty nor justice would exist if they were sacrificed.’ ” Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997), quoting Palko v. Connecticut, 302 U.S. 319, 325, 326 (1937). In this Commonwealth, suspect classifications are currently those of sex, race, color, creed, or national origin. See Powers v. Wilkinson, 399 Mass. 650, 657 n.11 (1987). See also art. 1. Cf. Commonwealth v. Carleton, 418 Mass. 773, 774-775 (1994) (suggesting that religion is suspect classification). Under strict scrutiny analysis, a challenged statute will be upheld only if it is “narrowly tailored to further a legitimate and compelling governmental interest.” Aime v. Commonwealth, 414 Mass. 667, 673 (1993). See Blixt v. Blixt, supra at 660-661.
All other statutes, which neither burden a fundamental right nor discriminate on the basis of a suspect classification, are subject to a “rational basis” level of judicial scrutiny. See Goodridge v. Department of Pub. Health, supra; English v. New England Med. Ctr., Inc., 405 Mass. 423, 428 (1989), cert. denied, 493 U.S. 1056 (1990). For due process claims, rational basis analysis requires that statutes “bear[] a real and substantial relation to the public health, safety, morals, or some other phase of the general welfare.” Coffee-Rich, Inc. v. Commissioner of Pub. Health, 348 Mass. 414, 422 (1965), quoting Sperry & Hutchinson Co. v. Director of the Div. on the Necessaries of Life, 307 Mass. 408, 418 (1940). A statute will be upheld where *367it is reasonably related to the furtherance of a valid State interest. See Blue Hills Cemetery, Inc. v. Board of Registration in Embalming & Funeral Directing, 379 Mass. 368, 373-374 (1979). For equal protection claims, rational basis analysis requires that “an impartial lawmaker could logically believe that the classification would serve a legitimate public purpose that transcends the harm to the members of the disadvantaged class.” English v. New England Med. Ctr., Inc., supra at 429, quoting Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 452 (1985) (Stevens, J., concurring). See Goodridge v. Department of Pub. Health, supra.
It is well settled that a statute is presumed to be constitutional, and every rational presumption in favor of its validity is to be made. See St. Germaine v. Pendergast, 416 Mass. 698, 703 (1993); American Mfrs. Mut. Ins. Co. v. Commissioner of Ins., 374 Mass. 181, 190 (1978). The challenging party bears a heavy burden of demonstrating, beyond a reasonable doubt, that there are no conceivable grounds supporting the legislative enactment. See St. Germaine v. Pendergast, supra. See also Leibovich v. Antonellis, 410 Mass. 568, 576 (1991). This is especially true with respect to “remedial social enactments.” American Mfrs. Mut. Ins. Co. v. Commissioner of Ins., supra. “A court is only to inquire into whether the Legislature had the power to enact the statute and not whether the statute is wise or efficient.” St. Germaine v. Pendergast, supra. See Leibovich v. Antonellis, supra.
In Goodridge v. Department of Pub. Health, supra at 341, this court opined that the Department of Public Health had failed “to articulate a constitutionally adequate justification for limiting civil marriage to opposite-sex unions.” Recognizing that banning same-sex Massachusetts couples from marrying “works a deep and scarring hardship on a very real segment of the community for no rational reason,” id., this court concluded that “[ljimiting the protections, benefits, and obligations of civil marriage to opposite-sex couples violates the basic premises of individual liberty and equality under law protected by the Massachusetts Constitution.” Id. at 342. General Laws c. 207 did not satisfy the rational basis test for purposes of either due process or equal' protection analysis. See id. at 331. Nonethe*368less, because no interested party had advocated a complete elimination of the marriage laws, the court preserved G. L. c. 207 and refined the common-law definition of civil marriage, construing it to mean “the voluntary union of two persons as spouses, to the exclusion of all others.” Id. at 343. This court specifically stated that it was leaving “intact the Legislature’s broad discretion to regulate marriage.” Id. at 343-344. See Commonwealth v. Stowell, 389 Mass. 171, 175 (1983) (regulation of marriage is properly within scope of police power). This court further opined that, while “considerations of comity [should not] prevent us from according Massachusetts residents the full measure of protection available under the Massachusetts Constitution,” “[w]e would not presume to dictate how another State should respond to [our] decision,” and “each State is free to address difficult issues of individual liberty in the manner its own Constitution demands” (emphasis added). Goodridge v. Department of Pub. Health, supra at 340, 341.
This concern for principles of comity is manifested in the language of G. L. c. 207, §§ 11 and 12, which reflects the Legislature’s strong interest in defining the boundaries of marriages solemnized in this Commonwealth, and its desire to respect the laws of other jurisdictions. Principles of comity permit the voluntary recognition and enforcement of the judicial proceedings of another State, see Delk v. Gonzalez, 421 Mass. 525, 530 (1995), provided that a State’s own citizens are not unfairly prejudiced thereby, and a State’s public policies are not impaired. See Pacific Wool Growers v. Commissioner of Corps. & Taxation, 305 Mass. 197, 209-210 (1940). Interstate comity is “neither a matter of absolute obligation, on the one hand, nor of mere courtesy and good will, upon the other. But it is the recognition which one nation allows within its territory to the legislative, executive or judicial acts of another nation, having due regard both to international duty and convenience, and to the rights of its own citizens or of other persons who are under the protection of its laws.” Perkins v. Perkins, 225 Mass. 82, 86 (1916), quoting Hilton v. Guyot, 159 U.S. 113, 163, 164 (1895). “[I]t contributes so largely to promote justice between individuals, and to produce a friendly intercourse between the sovereign-ties to which they belong, that courts of justice have continually *369acted upon it, as a part of the voluntary law of nations.” Hilton v. Guyot, supra at 165, quoting Bank of Augusta v. Earle, 38 U.S. (13 Pet.) 519, 589 (1839). “The notions of comity demanded by our Federal system require us to concede that the courts of our sister States, even when they reach a different decision than we would have, are endowed with an equal measure of wisdom and sympathy.” Delk v. Gonzalez, supra. Under principles of comity, “Massachusetts generally will recognize and enforce valid judgments rendered by a foreign court.” Schiereck v. Schiereck, 14 Mass. App. Ct. 378, 380 (1982). By giving respect and deference to the legislative enactments and public policy pronouncements of other jurisdictions, it is my hope that principles of comity will have a significant impact on other jurisdictions if, and when, confronted with the issue whether to recognize validly contracted same-sex marriages of Massachusetts couples, even where those couples would not be able legally to marry in such other jurisdictions.
It is true that all individuals, while in Massachusetts, enjoy the rights and privileges conferred by the laws of this Commonwealth. See Woodworth v. Spring, 4 Allen 321, 323 (1862) (one who is “lawfully within the territory and under the jurisdiction of this commonwealth . . . has a right to claim the protection and security which our laws afford to all persons coming within its limits, irrespective of their origin or of the place where they may be legally domiciled”); Commonwealth v. Aves, 18 Pick. 193, 217 (1836) (“all persons coming within the limits of a state [ ] become subject to all its municipal laws, civil and criminal, and entitled to the privileges which those laws confer”). However, the laws of this Commonwealth have not endowed nonresidents with an unfettered right to marry. To the contrary, the rights of nonresidents to marry in Massachusetts have been specifically restricted through the operation of §§ 11 and 12, by which the Legislature has determined that, before a nonresident can be issued a marriage license, the laws of the applicants’ home State, including any marital impediments, must be considered and applied. Only nonresident couples who come to Massachusetts to marry and intend to reside in this Commonwealth thereafter can be issued a marriage license without consideration of any impediments to mar*370riage that existed in their former home States. See G. L. c. 207, §§ 11 and 12.
I recognize that the brunt of §§ 11 and 12 has inevitably fallen disproportionately on nonresident same-sex couples, rather than on nonresident opposite-sex couples, because, in the aftermath of Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003), Massachusetts became the only State where same-sex couples could obtain a marriage license. However, the fact that this court concluded in the Goodridge case that there was no rational basis under the Massachusetts Constitution for denying Massachusetts same-sex couples the right to enter into civil marriages does not now compel a conclusion that nonresident same-sex couples, who have no intention of living in Massachusetts, have an identical right to secure a marriage license that they could not otherwise obtain in their home States. At issue is the constitutionality of §§ 11 and 12, viewed in light of its discriminatory effect on nonresident same-sex couples, and I conclude those statutory provisions pass constitutional muster.
In Goodridge v. Department of Pub. Health, supra at 330-331, the court employed a rational basis standard of review in concluding that barring same-sex couples from civil marriage in this Commonwealth violated the due process and equal protection guarantees of the Massachusetts Constitution. The court noted that “[t]he ‘right to marry’ ... is different from rights deemed ‘fundamental’ for equal protection and due process purposes because the State could, in theory, abolish all civil marriage while it cannot, for example, abolish all private property rights.” Id. at 326 n.14. See Opinions of the Justices, 440 Mass. 1201, 1203 (2004). Further, in both Goodridge v. Department of Pub. Health, supra at 331 n.21, and Opinions of the Justices, 440 Mass, at 1206 n.3, this court opined that it need not consider whether to recognize sexual orientation as a suspect classification under Massachusetts law. Here, in neither their complaint nor in their motion for a preliminary injunction did the couples assert that their sexual orientation subjected them to discrimination as a suspect class in violation of the equal rights amendment to the Massachusetts Constitution. Rather, in their motion, the couples claimed that, in light of the *371Goodridge decision and its progeny, there was no rational basis for the defendants’ reliance on G. L. c. 207, § 11, to deny them the right to marry. Accordingly, this rational basis standard of scrutiny is now the appropriate foundation for analysis of the constitutionality of §§ 11 and 12.
When §§ 11 and 12 were enacted in 1913, same-sex marriage was not visible on the horizon of our jurisprudence, suggesting that the Legislature did not, in fact, promulgate these statutes for the express purpose of discriminating against same-sex couples. Cf. Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 274-275 (1979) (Massachusetts veterans’ preference statute did not violate equal protection clause of Fourteenth Amendment where statutory classification between veterans and non-veterans was not pretext for gender discrimination). Rather, the focus of §§ 11 and 12 was on the status of all nonresidents who were prohibited from entering into marriage contracts in this Commonwealth where precluded from doing so in their home States. This focus originated from the enactment of the Uniform Marriage Evasion Act in 1912, which was intended to promote general uniformity in the prohibitory laws of every State. See note 3, supra. Now, in the aftermath of the Goodridge decision, §§ 11 and 12 have found renewed application as nonresident same-sex couples have sought to secure marriage licenses in Massachusetts. The couples have not challenged the Commonwealth’s right to revive a statute that they had long thought moribund. The registrar has acknowledged in his affidavit that, before the Goodridge case, “detailed enforcement of G. L. c. 207, §§ 11 and 12 was not a stated priority for [the registry of vital records and statistics].” Nonetheless, a lack of detailed statutory enforcement in the past, to the extent that it was necessary, does not preclude more vigorous statutory enforcement in the present. See Doris v. Police Comm’r of Boston, 374 Mass. 443, 449 (1978); Burlington v. Labor Relations Comm’n, 12 Mass. App. Ct. 184, 186 (1981).
Here, the couples will be unable to satisfy their heavy burden of demonstrating that the enactment and enforcement of §§ 11 and 12 have no rational basis. “[MJarriage is a social institution, or status, in which, because the foundations of the family and the domestic relations rest upon it, the Commonwealth has *372a deep interest to see that its integrity is not put in jeopardy, but maintained.” Coe v. Hill, 201 Mass. 15, 21 (1909). See French v. McAnarney, 290 Mass. 544, 546 (1935) (marriage not merely a contract between parties, but a social institution of the highest importance). Massachusetts creates and regulates civil marriage to protect the interests of the spouses, any children that are the product of the marriage, and the public in general. Civil marriage “is central to the way the Commonwealth identifies individuals, provides for the orderly distribution of property, ensures that children and adults are cared for and supported whenever possible from private rather than public funds, and tracks important epidemiological and demographic data.” Goodridge v. Department of Pub. Health, supra at 322.
Before it creates a marital relationship, the Commonwealth rationally wants to be certain that the marriage will be properly recognized, regulated, and supported, either by serving as the couple’s home State or by knowing that the integrity of the marriage will be protected in another State. Once same-sex couples leave Massachusetts, the Commonwealth’s ability to protect and enforce marital benefits and responsibilities, including obligations to children, is significantly compromised. Therefore, a means for achieving the Commonwealth’s goal of protecting the marital relationship has been set forth in §§ 11 and 12, through which the Legislature has determined that marriage licenses should not be issued to residents of jurisdictions in which same-sex marriages are prohibited. Simply put, given the enormity of the rights and responsibilities that accompany marriage, Massachusetts has a rational and substantial interest in ensuring that the marriages it creates will be recognized as valid outside its borders.
The Commonwealth also has a significant interest in not meddling in matters in which another State, the one where a couple actually resides, has a paramount interest. See Sosna v. Iowa, 419 U.S. 393, 407 (1975) (concluding that residency requirement for initiation of divorce action constitutional). “Each state as a sovereign has a rightful and legitimate concern in the marital status of persons domiciled within its borders.” Williams v. North Carolina, 317 U.S. 287, 298 (1942). Massachusetts can reasonably believe that nonresident same-sex *373couples primarily are coming to this Commonwealth to marry because they want to evade the marriage laws of their home States, and that Massachusetts should not be encouraging such evasion. See Sosna v. Iowa, supra. Further, as discussed, it is rational, and hopeful, for the Commonwealth to believe that if it adheres to principles of comity and respects the laws of other jurisdictions, then other jurisdictions will correspondingly respect the laws of Massachusetts and recognize same-sex marriages of Massachusetts couples lawfully celebrated in this Commonwealth.
The couples need not agree with the classifications set forth in §§ 11 and 12, and the reasons therefor, as long as there is a rational basis for them. See Harlfinger v. Martin, 435 Mass. 38, 50 (2001). Because several rational bases exist for the Legislature’s determination that §§ 11 and 12 further legitimate State interests by precluding nonresident couples from coming to Massachusetts to marry, in violation of their own home States’ laws, I conclude that the couples will be unable to demonstrate a likelihood of success on the merits of their claims that §§ 11 and 12 violate the due process and equal protection guarantees of the Massachusetts Constitution.
6. Selective enforcement analysis. As a threshold matter, the clerks contend that the judge erred in concluding that they had no standing to raise a claim that the defendants’ interpretation of G. L. c. 207, §§ 11 and 12, which precluded municipal clerks from issuing marriage licenses to nonresident same-sex couples, resulted in unconstitutional selective enforcement of the statutory scheme.16 I agree with the judge that the clerks had no standing in their official capacities, but I conclude that they did have standing to raise a selective enforcement claim in their individual capacities.
It is a basic principle of our jurisprudence that, with limited exceptions not pertinent here, “governmental entities do not enjoy the constitutional guarantees of due process and equal protection.” Spence v. Boston Edison Co., 390 Mass. 604, 608 *374(1983). See Massachusetts Bay Transp. Auth. v. Auditor of the Commonwealth, 430 Mass. 783, 792-793 (2000). As such, they “may not challenge the constitutionality of State statutes . . . [or] the constitutionality of the acts of another of the State’s agencies” (citations omitted). Spence v. Boston Edison Co., supra at 610. See Trustees of Worcester State Hosp. v. The Governor, 395 Mass. 377, 380 (1985). “The decisional law rests on the proposition that constitutional protections belong to ‘persons,’ including private corporations, who are generally considered independent of the Commonwealth.” Commissioners of Hampden County v. Agawam, 45 Mass. App. Ct. 481, 483 (1998) (county commissioners, as elected officials, did not possess constitutional rights of individual citizens). The clerks’ assertion, in their official capacities, of a constitutional claim of selective enforcement of §§ 11 and 12 is therefore barred “by the long-standing and far-reaching prohibition on constitutional challenges by governmental entities to acts of their creator State.” Spence v. Boston Edison Co., supra. See Massachusetts Bay Transp. Auth. v. Auditor of the Commonwealth, supra at 792-793, and cases cited (Massachusetts Bay Transportation Authority, as statutorily created government agency, lacked standing to challenge State statute on constitutional grounds). The duty of a public official is simply to enforce duly enacted and presumptively constitutional statutes. See Tsongas v. Secretary of the Commonwealth, 362 Mass. 708, 713 (1972) (public officials “had no authority to depart from the statutes [relating to position of candidates on election ballots] on the ground that the statutes were unconstitutional”).
In contrast, an individual’s ability to challenge the constitutionality of a statute is significantly different from that of a governmental entity. One whose personal interests are directly affected by the operation of a statute can question its validity. See Horton v. Attorney Gen., 269 Mass. 503, 513-514 (1929). “From an early day it has been an established principle in this Commonwealth that only persons who have themselves suffered, or who are in danger of suffering, legal harm can compel the courts to assume the difficult and delicate duty of passing upon the validity of the acts of a coordinate branch of the government.” Kaplan v. Bowker, 333 Mass. 455, 459 (1956). *375See Benefit v. Cambridge, 424 Mass. 918, 921 (1997); Pratt v. Boston, 396 Mass. 37, 42 (1985). The clerks, as individuals required to enforce the provisions of §§ 11 and 12, have standing to raise a selective enforcement claim where they demonstrated that noncompliance subjected them to the threat of legal harm, namely prosecution under G. L. c. 207, § 50. Criminal fines, imprisonment, or both, could be imposed on a municipal clerk for issuing a marriage license or solemnizing a marriage knowing that the parties were prohibited from marrying by G. L. c. 207, § 11. See G. L. c. 207, § 50. Letters from the Attorney General’s office were sent to several municipalities reiterating the provisions of §§ 11 and 12, reminding clerks that same-sex marriages were void or prohibited in all of the other States, and requesting that clerks cease and desist from issuing marriage licenses to nonresident same-sex couples. Further, before instituting an enforcement action under § 50, the Attorney General demanded an explanation for how the decisions of several clerks to issue marriage licenses to nonresident same-sex couples comported with §§ 11 and 12. Contrary to the defendants’ argument, the threat of legal harm to the clerks was real and personal, not speculative and remote. There is no indication in the record that the defendants will refrain from enforcing § 50. Accordingly, I conclude that the clerks, in their individual capacities, have standing to raise their selective enforcement claim.
As to the substance of their claim, the clerks contend that the defendants are enforcing G. L. c. 207, §§ 11 and 12, in such a way as to deny nonresident same-sex couples equal protection under the law. They allege that the defendants’ enforcement scheme prohibits clerks from issuing marriage licenses to all nonresident same-sex couples while, at the same time, disqualifying few, if any, nonresident opposite-sex couples from receipt of a license for other legal impediments to marriage not pertaining to gender. The clerks assert that this discriminatory enforcement scheme is reflected on the notice of intention of marriage, which focuses on the applicants’ place of residence and gender, rather than on other possible legal impediments to marriage. According to the clerks, the defendants’ purportedly discriminatory treatment of nonresident same-sex couples is *376based on animus, stemming from this court’s decision in Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003).
The review of an equal protection claim under the Massachusetts Constitution is generally the same as the review of a Federal equal protection claim, see Dickerson v. Attorney Gen., 396 Mass. 740, 743 (1986); Zeller v. Cantu, 395 Mass. 76, 83-84 (1985), although we have recognized that “[t]he Massachusetts Constitution is, if anything, more protective of individual liberty and equality than the Federal Constitution . . . .” Goodridge v. Department of Pub. Health, supra at 313. The principles of arts. 1 and 10 of our Declaration of Rights, as well as of the Fourteenth Amendment to the United States Constitution, prohibit unequal application of impartial laws. See Commonwealth v. Franklin, 376 Mass. 885, 894 (1978); Commonwealth v. King, 374 Mass. 5, 20 (1977). See also Yick Wo v. Hopkins, 118 U.S. 356, 373-374 (1886). The equal protection clause “is essentially a direction that all persons similarly situated should be treated alike.” Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985).
Liability in an equal protection case where the defendants have been charged with improper selective enforcement of a statutory or regulatory scheme “should depend on proof that (1) the person, compared with others similarly situated, was selectively treated; and (2) . . . such selective treatment was based on impermissible considerations such as race, religion, intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a person.” Rubinovitz v. Rogato, 60 F.3d 906, 909-910 (1st Cir. 1995), and cases cited. See Daddario v. Cape Cod Comm’n, 56 Mass. App. Ct. 764, 773 (2002), cert. denied, 540 U.S. 1005 (2003). Plaintiffs who claim an equal protection violation must “identify and relate specific instances where persons situated similarly ‘in all relevant aspects’ were treated differently, instances which have the capacity to demonstrate that [the plaintiffs] were ‘singled . . . out for unlawful oppression.’ ” Rubinovitz v. Rogato, supra at 910, quoting Dartmouth Review v. Dartmouth College, 889 F.2d 13, 19 (1st Cir. 1989). Allegations of intentional and purposeful discrimination are required. See Snowden v. Hughes, *377321 U.S. 1, 8 (1944) (“The unlawful administration by state officers of a state statute fair on its face, resulting in its unequal application to those who are entitled to be treated alike, is not a denial of equal protection unless there is shown to be present in it an element of intentional or purposeful discrimination”); LeClair v. Saunders, 627 F.2d 606, 609 (2d Cir. 1980), cert. denied, 450 U.S. 959 (1981). “A firm adherence to a position consistently applied to all license applicants” does not establish selective treatment. Yerardi’s Moody St. Restaurant & Lounge, Inc. v. Selectmen of Randolph, 878 F.2d 16, 21 (1st Cir. 1989).
Here, the clerks have failed to demonstrate a likelihood of success on the merits of their selective enforcement claim. They have not persuasively shown that nonresident same-sex couples are being treated differently from nonresident opposite-sex couples such that §§ 11 and 12 are being selectively enforced. The clerks were specifically instructed by the registrar that all applicants should be treated equally regardless of their race, creed, age, or sexual orientation. They were further instructed to compare the factual information provided on the applicants’ notice with the registrar’s list of legal impediments to marriage (in Massachusetts and in the applicants’ home State) for all nonresident couples as to all types of impediments. The recently amended notice requests information not only about the applicants’ place of residence and gender, but also about consanguinity or affinity, prior marital status, and age. Similarly, the registrar’s guide to the legal impediments to marriage in all of the other States, the District of Columbia, and the United States territories provides information as to a variety of legal impediments, not merely those relating to same-sex marriage. I note that when a municipal clerk in Springfield received a notice from an applicant who was below the age of eighteen years, see G. L. c. 207, § 7, the office of the Attorney General investigated the matter, obtained information that the applicant had seemed a Probate Court order allowing the marriage, and forwarded the information to the registrar for appropriate disposition.
The clerks have not identified instances where nonresident opposite-sex couples were improperly issued marriage licenses in violation of §§ 11 and 12. When any nonresident couple, whether same-sex or opposite-sex, fails to satisfy the mandates *378of §§ 11 and 12, a marriage license simply is not issued.17 The fact that, since the Goodridge decision, more nonresident same-sex couples may have been denied marriage licenses in Massachusetts than nonresident opposite-sex couples subject to other legal impediments, resulting in a disproportionate impact on same-sex couples because of their greater numbers, does not mean that the statute is being selectively enforced. Given my interpretation of §§ 11 and 12, the registrar has not relied on those statutory provisions to deny the issuance of marriage licenses to nonresident same-sex couples where such licenses should have been granted. The judge properly concluded that the registrar’s enforcement effort was evenhanded and did not selectively discriminate between similarly situated persons. The underlying reasons for the registrar’s system of enforcement need not be examined because “we [do not] ordinarily inquire into the motives for the even-handed enforcement of a valid statute.” Doris v. Police Comm’r of Boston, 374 Mass. 443, 449-450 (1978).
7. Privileges and immunities clause analysis. The couples contend that the application of G. L. c. 207, §§ 11 and 12, to nonresident same-sex couples violates the privileges and immunities clause of the United States Constitution, which states that “[t]he Citizens of each State shall be entitled to all Privileges and Immunities of Citizens in the several States.” U.S. Const., art. IV, § 2. More specifically, they assert that §§ 11 and 12 discriminate against nonresidents with respect to privileges and immunities that are enjoyed by Massachusetts residents, namely the right of individuals to marry the partners of their choice, as enunciated in Goodridge v. Department of Pub. Health, supra at 312-313.18 The couples argue that the Commonwealth’s differential treatment of nonresidents in these *379circumstances can only survive constitutional scrutiny if the Commonwealth demonstrates that there is a substantial reason for the discrimination, and that it bears a close, narrowly tailored relation to the Commonwealth’s underlying purpose for treating residents and nonresidents unequally. In the couples’ view, §§ 11 and 12 cannot withstand such constitutional scrutiny. I disagree and, for the reasons that follow, conclude that the application of §§ 11 and 12 to nonresident same-sex couples does not violate the privileges and immunities clause.
“The [privileges and immunities] clause was intended to fuse a collection of independent States into one nation and was designed to ensure that a citizen of one State who ventures into another State is accorded the same privileges enjoyed by the citizens of that State.” Opinion of the Justices, 393 Mass. 1201, 1202 (1984). See Massachusetts Council of Constr. Employers, Inc. v. Mayor of Boston, 384 Mass. 466, 473 (1981), rev’d on other grounds sub nom. White v. Massachusetts Council of Constr. Employers, Inc., 460 U.S. 204 (1983) (privileges and immunities clause designed to facilitate free flow of individuals among States). See also Supreme Court of N.H. v. Piper, 470 U.S. 274, 279-280 (1985) (privileges and immunities clause intended to create national economic union); Toomer v. Witsell, 334 U.S. 385, 395 (1948). The clause “ ‘establishes a norm of comity,’ . . . that is to prevail among the States with respect to their treatment of each other’s residents.” Matter of Jadd, 391 Mass. 227, 228 (1984), quoting Hicklin v. Orbeck, 437 U.S. 518, 523-524 (1978). See Austin v. New Hampshire, 420 U.S. 656, 660-662, 665-666 (1975) (commuter tax imposed by New Hampshire on Maine residents who worked in New Hampshire violated privileges and immunities clause). However, like several other constitutional provisions, the privileges and immunities clause is not absolute in the protections that it affords citizens, see Toomer v. Witsell, supra at 396, and a State need not extend to a visitor all of the same rights accorded to a resident. See Baldwin v. Fish & Game Comm’n of Mont., 436 U.S. 371, 383 (1978) (“a State [need not] always apply all its *380laws or all its services equally to anyone, resident or nonresident, who may request it so to do”).
The plain language of the privileges and immunities clause does not specify those privileges and immunities as to which equality of treatment is required. See U.S. Const., art. IV, § 2. See also Austin v. New Hampshire, supra at 660; Matter of Jadd, supra. Nonetheless, the Supreme Court has enunciated a two-step analysis for assessing challenges brought pursuant to the clause, where nonresidents assert that their rights have been unconstitutionally burdened by a discriminatory statutory classification. See United Bldg. & Constr. Trades Council v. Mayor of Camden, 465 U.S. 208, 218, 222 (1984); Massachusetts Council of Constr. Employers, Inc. v. Mayor of Boston, supra at 474. First, a court must determine whether the classification strikes at the heart of an interest deemed so “fundamental” that its derogation would “hinder the formation, the purpose, or the development of a single Union of [the] States.” Baldwin v. Fish & Game Comm’n of Mont., supra at 383, 387 (privileges and immunities clause protects nonresidents who seek to “engage in an essential activity or exercise a basic right”). “Only with respect to those ‘privileges’ and ‘immunities’ bearing upon the vitality of the Nation as a single entity must the State treat all citizens, resident and nonresident, equally.” Id. at 383. See United Bldg. & Constr. Trades Council v. Mayor of Camden, supra at 218 (only rights deemed fundamental to promotion of interstate harmony fall within purview of privileges and immunities clause). See also Doe v. Bolton, 410 U.S. 179, 200 (1973) (right to obtain interstate medical services protected by privileges and immunities clause); Ward v. Maryland, 79 U.S. (12 Wall.) 418, 430 (1871) (right to travel to sell goods protected by privileges and immunities clause); Matter of Jadd, supra at 229-230, 237 (right to practice law, an important commercial activity, protected by privileges and immunities clause). Cf. Corfield v. Coryell, 6 F. Cas. 546, 552 (C.C.E.D. Pa. 1823) (fundamental privileges include the “right of a citizen of one state to pass through, or to reside in any other state, for purposes of trade, agriculture, professional pursuits, or otherwise”). Some interests or rights do not rise to the level of being fundamental so the analysis ends there, and *381equality of treatment is not required. See Baldwin v. Fish & Game Comm’n of Mont., supra at 388 (State may charge nonresident more than it charges resident for same hunting license because hunting is recreation, not means to nonresident’s livelihood that is basic to well-being of all States).
If the challenged statutory classification bears on a fundamental right, the court shall proceed to the second stage of analysis to determine whether such classification violates the privileges and immunities clause. The clause “bar[s] discrimination against citizens of other States where there is no substantial reason for the discrimination beyond the mere fact that they are citizens of other States.” Toomer v. Witsell, supra at 396-397 (imposition of discriminatory license fee on nonresident commercial shrimpers, without reasonable basis, violated privileges and immunities clause). However, the classification enunciated by the statute may be justified if there is a showing that nonresidents constitute a particular source of harm that the Legislature is seeking to remedy. Id. at 398. See Massachusetts Council of Constr. Employers, Inc. v. Mayor of Boston, supra at 474. The classification also may be permissible where there is a substantial reason for the difference in treatment other than the mere fact of nonresidency. See id. See also United Bldg. & Constr. Trades Council v. Mayor of Camden, supra at 222; Hicklin v. Orbeck, supra at 525. Some matters are so related to individual State sovereignty that discrimination against a nonresident is permitted. See, e.g., Baldwin v. Fish & Game Comm’n of Mont., supra at 383, 388 (discrimination allowed against nonresidents as to elk hunting); Ferry v. Spokane, Portland & Seattle Ry., 258 U.S. 314, 318 (1922) (dower not a privilege or immunity of citizenship, but a right attached to marital contract and subject to State regulation). “[T]he inquiry in each case must be concerned with whether [substantial] reasons [for disparate treatment] do exist and whether the degree of discrimination bears a close relation to them. The inquiry must also, of course, be conducted with due regard for the principle that the States should have considerable leeway in analyzing local [problems] and in prescribing appropriate cures.” Toomer v. Witsell, supra at 396. See Opinion of the Justices, 393 Mass. 1201, 1203-1204 (1984). “ [Discrimination must not sweep more broadly than *382necessary to achieve the purpose that justifies the discrimination.” Matter of Jadd, supra at 229.
Here, it is likely that the couples will be unable to demonstrate that the enforcement of G. L. c. 207, §§ 11 and 12, denies them a fundamental right solely on the basis of their nonresidency. Rather than differentiating between all residents and all nonresidents, §§ 11 and 12 differentiate between two types of nonresidents, those who can receive a marriage license in this Commonwealth because there are no legal impediments to their marriages, and those who cannot receive a license because their marriages would be prohibited under the laws of their home States. At a fundamental level, and in accordance with the underlying purpose of the privileges and immunities clause, §§ 11 and 12 promote interstate harmony by mandating respect for the laws of other jurisdictions. Moreover, Massachusetts residents will, in fact, be treated in a similar fashion as nonresidents. General Laws c. 207, § 10, states that if a Massachusetts resident “goes into another jurisdiction and there contracts a marriage prohibited and declared void by the laws of this commonwealth, such marriage shall be null and void for all purposes in this commonwealth.” Thus, pursuant to the Massachusetts marriage laws, both residents and nonresidents alike are precluded from going out of their home States and securing a marriage license in another jurisdiction where they would be prohibited from obtaining such a license in their home States. Because residents are essentially subject to the same types of rights and restrictions as nonresidents under the challenged statutes, there is no violation of the privileges and immunities clause.
8. Conclusion. The judge in the Superior Court did not err in denying the plaintiffs’ motions for preliminary injunctions.19

The couples live in Vermont, New York, Connecticut, Rhode Island, Maine, and New Hampshire.


Amicus briefs have been filed by the Massachusetts Bar Association and the Boston Bar Association; nine professors of United States constitutional law; twenty-three professors of conflict of laws and family law; thirty-nine civil rights organizations and university professors; George I. Goverman; and *353Raymond Flynn and Thomas Shields.


In 1912, the National Conference of Commissioners on Uniform State Laws approved the Uniform Marriage Evasion Act. Although the Commissioners ultimately withdrew their approval of the Act in 1943, Massachusetts was one of the few States that had already enacted its provisions, which remain in effect. See Handbook of the National Conference of Commissioners on Uniform State Laws and Proceedings 64 (1943).


The Department of Public Health is statutorily charged with safeguarding public health. See G. L. c. 17. It oversees the registry of vital records and statistics, which enforces the laws and promulgates the policies and procedures relating to the issuance of marriage licenses. See G. L. c. 17, § 4; G. L. c. 207, §§ 20, 28A, 37. The registry is headed by a registrar of vital records and statistics, appointed by the Commissioner of Public Health with the approval of the public health council and supervised by the commissioner. See G. L. c. 17, § 4.


For the sake of simplicity, when I collectively refer to the defendants, I also include the Attorney General, who is one of the defendants named in the clerks’ complaint, along with the commissioner and the registrar.


In light of this conclusion, the judge did not address the question of irreparable harm. See note 19, infra.


A significant exception to this general rule is set forth in G. L. c. 207, § 10, which provides: “If any person residing and intending to continue to reside in this commonwealth is disabled or prohibited from contracting marriage under the laws of this commonwealth and goes into another jurisdiction and there contracts a marriage prohibited and declared void by the laws of this commonwealth, such marriage shall be null and void for all purposes in this commonwealth with the same effect as though such prohibited marriage had been entered into in this commonwealth.”


“[A] void marriage is an absolute nullity and is not entitled to any recognition or legal status.” C.P. Kindregan, Jr., & M.L. Inker, Family Law and *360Practice § 19:2, at 736 (3d ed. 2002). See Black’s Law Dictionary 1604 (8th ed. 2004) (“void” defined as “[o]f no legal effect; null”). In Massachusetts, for example, a marriage that is incestuous under the consanguinity or affinity statutes is “void without a judgment of divorce or other legal process.” G. L. c. 207, § 8. A polygamous marriage, except as specifically provided, is also “void.” See G. L. c. 207, § 4.


General Laws c. 207, § 37, provides that “[t]he commissioner of public health shall furnish to the clerk or registrar of every town a printed list of all legal impediments to marriage, and the clerk or registrar shall forthwith post and thereafter maintain it in a conspicuous place in his office.” In Massachusetts, the legal impediments to marriage include (1) consanguinity or affinity; (2) polygamy (except as specifically provided); (3) age (except as specifically provided); and (4) the presence of communicable syphilis in one of the parties. See G. L. c. 207, §§ 1, 2, 4, 6, 7. In Vermont, the legal impediments to marriage include (1) consanguinity or affinity; (2) bigamy; (3) sex; (4) age (except as specifically provided); (5) lack of sound mind; and (6) need for a guardian (except as specifically provided). See Vt. Stat. Ann. tit. 15, §§ 1-4, 8 (LexisNexis 2002); Vt. Stat. Ann. tit. 18, § 5142 (Lexis 2000). In New York, the legal impediments to marriage include (1) consanguinity or affinity; (2) bigamy (except as specifically provided); (3) age (except as specifically provided); (4) lack of consent for want of understanding; (5) physical cause; (6) consent secured by reason of force, duress, or fraud; and (7) mental illness for five or more years. See N.Y. Dom. Rel. Law §§ 5, 6, 7 (McKinney 1999). In Connecticut, the legal impediments to marriage include (1) consanguinity or affinity; (2) need for a conservator (except as specifically provided); (3) age (except as specifically provided); and (4) bigamy (except as specifically provided). See Conn. Gen. Stat. Ann. §§ 46b-21, 46b-29, 46b-30 (West 2004); Conn. Gen. Stat. Ann. § 53a-190 (West 2001). Cf. Rosengarten v. Downes, 71 Conn. App. 372, 378 (2002) (concluding that, in action to dissolve civil union entered into in Vermont by Connecticut resident, such union not a “marriage” recognized under Connecticut statutes because not entered into by one man and one woman). In Rhode Island, the legal impediments to marriage include (1) consanguinity or affinity (except as specifically provided); *361(2) bigamy; (3) lack of mental competence; and (4) age (except as specifically provided). See R.I. Gen. Laws §§ 15-1-1, 15-1-2, 15-1-4, 15-1-5, 15-2-11 (LexisNexis 2003). In Maine, the legal impediments to marriage include (1) age (except as specifically provided); (2) consanguinity (except as specifically provided); (3) mental illness or mental retardation; (4) polygamy; and (5) sex. See Me. Rev. Stat. Ann. tit. 19-A, §§ 652, 701 (West 1998). In New Hampshire, the legal impediments to marriage include (1) consanguinity; (2) sex; and (3) age (except as specifically provided). See N.H. Rev. Stat. Ann. §§ 457:1, 457:2, 457:4, 457:6 (1992).


Marriages that are prohibited but not deemed “null and void” may be “voidable.” “A marriage which is voidable ... is presumably valid and should for all legal purposes be treated as a valid marriage unless and until a court of competent jurisdiction has annulled it or entered a declaratory judgment determining that it is null.” C.R Kindregan, Jr., & M.L. Inker, supra at § 19:3. See Robbins v. Robbins, 343 Mass. 247, 251-252 (1961) (voidable marriage considered valid until annulled); Callow v. Thomas, 322 Mass. 550, 555 (1948) (same). In Massachusetts, for example, fraud that goes to the essence of a marriage contract renders a marriage “voidable.” See Reynolds v. Reynolds, 3 Allen 605, 609-611 (1862). A marriage entered into by a minor or by a person under conservatorship is not “void” but may be “voidable.” See Bradford v. Parker, 327 Mass. 446, 449 (1951); Parton v. Hervey, 1 Gray 119, 122 (1854). Further, “impotency does not render a marriage void, but only voidable at the suit of the party conceiving himself or herself to be wronged.” Martin v. Otis, 233 Mass. 491, 495 (1919).


To the extent that a prohibited marriage may be erroneously contracted, the language of § 12, unlike the language of § 11, does not state that such marriages are automatically deemed “null and void.” Rather, at that juncture, it is the province of the applicants’ home State to decide whether and how to recognize the erroneously contracted marriage once the couple returns to their *363home State. See generally Restatement (Second) of Conflict of Laws § 283 (1971) (pertaining to the validity of marriages already contracted).


Chief Justice Marshall contends that the couples from Rhode Island and New York, States where same-sex marriage is not expressly prohibited by constitutional amendment, statute, or existing appellate court decision, should be allowed to proceed to trial to present evidence to rebut the Com*364monwealth’s claim that their home States would prohibit Massachusetts marriages. See post at 388, 391-393 (Marshall, C.J., concurring). I am not opposed to such further proceedings. Where I differ from the Chief Justice is in the analysis that should be used to determine whether those couples are, in fact, “prohibited” from' intermarrying by the common law of their home States. The Chief Justice asserts that, in the absence of an existing appellate court decision specifically prohibiting same-sex marriage in the home State, such marriages are permitted. See post at 385 (Marshall, C.J., concurring). It is my view that, in the absence of such an existing appellate court decision, it is necessary to look at the home State’s general body of common law and ascertain whether that common law has interpreted the term “marriage” as the legal union of one man and one woman as husband and wife. See Goodridge v. Department of Pub. Health, 440 Mass. 309, 319 (2003). If it has, then same-sex marriage would be “prohibited” in that State, and the couples from Rhode Island and New York would not be able to secure a marriage license in Massachusetts. Conversely, if the common law of the home State has not construed “marriage” in such a manner, then it cannot be concluded that same-sex marriage has been “prohibited” in that State. I emphasize that this analysis is only applicable where, as in very few States, there has been no constitutional or statutory pronouncement on the matter.


At this juncture, I need not analyze how the Defense of Marriage Act, which has been adopted by many, but not all, States, would affect the eight couples when they return to their home States. See 1 U.S.C. § 7 (2000); 28 U.S.C. § 1738C (2000). That Federal enactment defines the word “marriage” as meaning “only a legal union between one man and one woman as husband and wife.” 1 U.S.C. § 7. Further, “[n]o State, territory, or possession of the United States, or Indian tribe, shall be required to give effect to any public act, record, or judicial proceeding of any other State, territory, possession, or tribe respecting a relationship between persons of the same sex that is treated as a marriage under the laws of such other State, territory, possession, or tribe, or a right or claim arising from such relationship.” 28 U.S.C. § 1738C. The focus here is on whether nonresident same-sex couples can, in the first instance, be granted a marriage license in this Commonwealth, in accordance with G. L. c. 207, §§ 11 and 12.


Article 1, as amended by art. 106 of the Amendments to the Massachusetts Declaration of Rights, provides: “All people are bom free and equal and have certain natural, essential and unalienable rights; among which may be reckoned *365the right of enjoying and defending their lives and liberties; that of acquiring, possessing and protecting property; in fine, that of seeking and obtaining their safety and happiness. Equality under the law shall not be denied or abridged because of sex, race, color, creed or national origin.”
Article 6 of the Massachusetts Declaration of Rights provides, in relevant part: “No man, nor corporation, or association of men, have any other title to obtain advantages, or particular and exclusive privileges, distinct from those of the community, than what arises from the consideration of services rendered to the public . . . .”
Article 7 of the Massachusetts Declaration of Rights provides: “Government is instituted for the common good; for the protection, safety, prosperity, and happiness of the people; and not for the profit, honor, or private interest of any one man, family or class of men: Therefore the people alone have an incontestable, unalienable, and indefeasible right to institute government; and to reform, alter, or totally change the same, when their protection, safety, prosperity and happiness require it.”
Article 10 of the Massachusetts Declaration of Rights provides, in relevant part: “Each individual of the society has a right to be protected by it in the enjoyment of his life, liberty and property, according to standing laws. . . .”


Although art. 10 may afford greater protection of rights than the due process clause of the Fourteenth Amendment to the United States Constitution, this court’s treatment of due process challenges adheres to the same standards followed in Federal due process analysis. See Commonwealth v. El*366lis, 429 Mass. 362, 371 (1999). The standard for equal protection analysis under our Declaration of Rights is the same as under the Fourteenth Amendment. See Dickerson v. Attorney Gen., 396 Mass. 740, 743 (1986).


When ruling on the couples’ motion for a preliminary injunction, the judge concluded that they had failed to show selective enforcement of G. L. c. 207, § 11. In the present appeal, the couples have joined in, and rely on, the arguments made by the clerks with respect to this issue.


The burden of ensuring that the list of all legal impediments to marriage is accurate and up to date is on the Commissioner of Public Health, who shall furnish such list to the clerk or registrar of every town. See G. L. c. 207, § 37. Given that laws pertaining to same-sex marriage are in flux throughout parts of this country, vigilance by the commissioner in continuously updating the list of legal impediments is critically important so that the municipal clerks in this Commonwealth will be confident and certain that they are appropriately issuing or denying marriage licenses as the particular circumstances dictate.


The couples acknowledge that the United States Supreme Court has not *379decided whether marriage is a “privilege” of State citizenship for purposes of the privileges and immunities clause.


In light of my conclusion that the plaintiffs have not demonstrated a likelihood of success on the merits of their claims, I need not address the issue of irreparable harm. See Wilson v. Commissioner of Transitional Assistance, 441 Mass. 846, 858 (2004).